t c memo united_states tax_court christine kenton greg braden petitioners v commissioner of internal revenue respondent docket no filed date edward t perry for petitioners catherine g chang for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioners’ federal_income_tax and a penalty as follows deficiency sec_6662 penalty dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all references to petitioner in the singular are to petitioner christine kenton the primary issue remaining for decision is whether petitioner’s legal fees relating to an employment discrimination lawsuit are deductible by petitioners on a schedule a itemized_deductions or on a schedule c profit or loss from business of petitioners’ joint federal_income_tax return if deductible on petitioners’ schedule c the deduction for the legal fees would avoid being reduced by the pernicious alternative_minimum_tax amt and by the 2-percent floor generally applicable to miscellaneous_itemized_deductions findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in covelo california beginning in the fall of petitioner was employed for years by a television production company company on or about date petitioner was terminated by the company on date petitioner entered into a contingent_fee agreement with an attorney under which petitioner was obligated to pay the attorney percent of amounts recovered in connection with a lawsuit to be filed against the company relating to petitioner’s termination on date petitioner’s lawsuit was filed against the company in the superior court of the state of california seeking compensatory_damages for wrongful termination for discrimination and for intentional infliction of emotional distress and seeking punitive_damages on date after binding arbitration in the lawsuit dollar_figure in damages was awarded to petitioner consisting of dollar_figure for backpay dollar_figure for frontpay and dollar_figure for emotional distress petitioner was not awarded punitive_damages on date petitioner and the company agreed that the company would pay petitioner the dollar_figure arbitration award in installments over a period of years during the company as installment payments on the damage award issued checks in favor of petitioner in the total amount of dollar_figure and mailed the checks to petitioner’s attorney after subtracting therefrom dollar_figure for legal fees in petitioner’s attorney transferred to petitioner a net of dollar_figure in early on a form 1099-misc miscellaneous income the company reported to petitioner and to respondent that the company had paid petitioner in the above dollar_figure as nonemployee compensation on date petitioners signed and filed with respondent their joint federal_income_tax return on which petitioners reported no income and no legal fees with respect to petitioner’s employment discrimination lawsuit and the arbitration award on date respondent mailed to petitioners a day letter proposing to include in petitioners’ income for the dollar_figure reflected by the payments made by the company in on the arbitration award also in the 30-day_letter respondent apparently for lack of substantiation proposed to deny petitioners any deduction for legal fees relating to the arbitration award on date respondent mailed to petitioners a notice_of_deficiency in which respondent treated as petitioner’s other income not as schedule c income the dollar_figure the company paid in on the arbitration award and in which respondent for apparent lack of substantiation did not allow any deduction for legal fees relating to the arbitration award on date petitioners signed and filed with respondent an amended joint federal_income_tax return for on which petitioners reported as income on a schedule c the dollar_figure paid on the arbitration award in petitioners do not now contest that the dollar_figure constitutes income to petitioner also on the schedule c to petitioners’ amended joint federal_income_tax return petitioners claimed a business_expense deduction of dollar_figure in legal fees relating to the lawsuit and the arbitration award further on petitioners’ amended joint federal_income_tax return petitioners claimed additional itemized_deductions in the total amount of dollar_figure relating to business use of petitioners’ home_travel_expenses business_expenses real_estate_taxes and charitable_contributions respondent now concedes that petitioner incurred dollar_figure in legal fees relating to the arbitration award and respondent would treat the dollar_figure as miscellaneous_itemized_deductions not as schedule c business_expenses and as subject_to the amt and to the 2-percent floor respondent also determined against petitioner an accuracy- related penalty of dollar_figure opinion generally legal fees are deductible on a schedule c only if the matter with respect to which the fees were incurred the tax treatment by petitioners and by respondent of portions of the dollar_figure arbitration award which were paid_by the company in and are not in issue in this case originated in the taxpayer’s trade_or_business and only if the claim is sufficiently connected to that trade_or_business see 372_us_39 118_tc_467 affd 351_f3d_982 9th cir test v commissioner tcmemo_2000_362 affd 49_fedappx_96 9th cir generally expenses not incurred_in_a_trade_or_business activity but in the production_or_collection_of_income are deductible only as miscellaneous_itemized_deductions on a schedule a sec_67 sec_212 also miscellaneous_itemized_deductions of individuals as defined by sec_67 are not allowable for purposes of the amt and are subject_to a 2-percent floor sec_56 sec_67 in seeking to avoid application of the amt and the 2-percent floor to the legal fees relating to petitioner’s arbitration award petitioners argue that the dollar_figure in income relating to petitioner’s arbitration award should be treated as income from a trade_or_business reportable on petitioners’ schedule c and therefore that the related legal fees also should be deductible on the schedule c and not be subject_to the amt and to the percent floor it is well established however that even though a taxpayer’s employee status may be regarded as a trade_or_business legal fees stemming from a taxpayer’s employee status are not deductible in computing adjusted_gross_income but are to be treated only as miscellaneous_itemized_deductions subject_to the amt and to a 2-percent floor see sec_62 see also 102_tc_465 revd on other grounds 84_f3d_433 5th cir test v commissioner supra alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 1st cir it is undisputed that the origin of the claim with respect to which the company paid the dollar_figure relating to the arbitration award stemmed from petitioner’s status as an employee of the company therefore the related legal fees incurred by petitioner are not deductible on petitioners’ schedule c we conclude that the legal fees of dollar_figure petitioner paid to her attorney relating to the arbitration award are deductible only on petitioners’ schedule a are subject_to the amt and are subject_to the 2-percent floor on miscellaneous_itemized_deductions we understand that the application of the alternative_minimum_tax amt and the 2-percent floor effectively will eliminate most of the tax_benefit of petitioners’ schedule a deduction for the legal fees sec_56 we also note that under the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1546 sec_62 was amended effective date and legal fees relating to certain discrimination lawsuits including lawsuits similar to petitioner’s lawsuit against the company paid after date with respect to any judgment or settlement occurring after that date are allowed continued as indicated petitioners also claim that petitioner paid a total of dollar_figure not dollar_figure in legal fees to her attorney relating to the arbitration award that should be deductible respondent argues that petitioner has substantiated only dollar_figure resulting in a difference of dollar_figure generally taxpayers bear the burden of proving that they are entitled to deductions claimed see 292_us_435 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioners herein offered no credible_evidence to substantiate that the legal fees paid in relating to the arbitration award exceeded dollar_figure the burden_of_proof with respect to the additional dollar_figure in legal fees is not shifted to respondent and remains on petitioners sec_7491 and rule a also petitioners provided neither records nor any credible_evidence relating to the dollar_figure in additional itemized_deductions claimed on their amended tax_return the burden_of_proof with respect thereto remains on petitioners continued as a deduction in computing adjusted_gross_income with the result that they are not subject_to the amt and are not subject_to the 2-percent floor unfortunately for petitioners however amended sec_62 is not retroactive and does not apply to petitioners’ federal_income_tax see 543_us_426 ___ 125_sct_826 we sustain respondent’s disallowance of the dollar_figure in additional legal fees relating to the arbitration award and the dollar_figure in additional itemized_deductions respondent has asserted against petitioners a substantial_understatement_penalty with respect to the failure of petitioners to report as income on their original joint federal_income_tax return the dollar_figure that was paid on the arbitration award in under sec_6662 a substantial_understatement of tax exists if the amount of the understatement of income_tax exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 respondent has satisfied his burden of production under sec_7491 because respondent has shown that petitioners on their joint federal_income_tax return understated their tax by more than percent and by more than dollar_figure by failing to report the dollar_figure arbitration award as income under sec_6662 and sec_6664 the amount of a tax understatement may be reduced by the portion thereof that is attributable to substantial_authority or to reasonable_cause and good_faith although petitioners now concede that the entire dollar_figure is includable in income we find that petitioners had reasonable_cause for the treatment of the portion thereof namely dollar_figure that represents the contingent legal fees paid to petitioner’s attorney in 543_us_426 the supreme court just recently concluded that legal fees incurred by taxpayers under contingent_fee agreements could not be excluded from gross_income also in test v commissioner tcmemo_2000_362 we relieved a taxpayer of an accuracy-related_penalty relating to the taxpayer’s erroneous placement of legal costs on a schedule c instead of on a schedule a on the facts of this case and in our discretion we believe it inappropriate to apply the sec_6662 accuracy-related_penalty to the dollar_figure portion of the arbitration award that was used to pay legal fees with regard to the accuracy-related_penalty applicable to the dollar_figure balance of the arbitration award paid_by the company in dollar_figure less dollar_figure equals dollar_figure petitioners claim that an enrolled_agent advised them in that the arbitration award was not includable in their income petitioners however failed to call the enrolled_agent as a witness see 111_f2d_455 9th cir 6_tc_1158 affd 162_f2d_513 10th cir respondent’s imposition of the sec_6662 accuracy- related penalty with respect to the dollar_figure portion of the arbitration award in excess of the legal fees is sustained petitioners also argue that for purposes of sec_6662 any understatement_of_tax should be calculated with respect to their amended tax_return not their original tax_return under sec_1_6664-2t c temporary income_tax regs fed reg date however an amended tax_return can be used to determine a taxpayer’s underpayment for purposes of sec_6662 only if the amended_return is filed before the taxpayer is first contacted by respondent with respect to the year involved as we have found respondent contacted petitioners no later than date and petitioners did not file their amended joint federal_income_tax return until date we have considered all arguments made herein and to the extent not addressed we conclude that they are without merit or are irrelevant to reflect the foregoing decision will be entered under rule
